Per Curiam.
This suit was brought by the plaintiff to recover compensation for injuries received by Mrs. Banning while a passenger' in a car of the defendant company, for the expenses incurred pv her husband in the treatment of her injuries, and also compensation for the loss of her services and society ,as a .wife. The jury found that the injuries which Mrs. Lanning ,has sustained- were the direct result of the negligence of the defendant’s motorman in the operation of the e^r, and awarded her $2,500 as compensation. - At the same time they returned a verdict of no cap.se of action as to the claim of the husband, although the rendition of the medical services *1007was not disputed, nor was the propriety of the charges made for such services challenged. These two verdicts are absolutely irreconcilable and demonstrate the unfitness of the jury to determine the respective rights and obligations of tin1 .parties to this litigation; for, if the traction company was responsible for the injuries received by the wife, it follows as matter of course that the husband was entitled to recover from the company such moneys as he had expended in the treatment of the injuries received by his wife, and also a reasonable compensation for the loss of her services and society.
For this reason the rule to show cause will be made absolute.